Citation Nr: 9928112	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his companion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The appellant had active military service from April 1943 to 
January 1946 with a tour in the Asiatic-Pacific from October 
1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.


FINDING OF FACT

A non-compensable evaluation is assigned in the absence of 
active malaria.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
malaria have not been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant was service connected for malaria and assigned 
an evaluation of 10 percent disabling from January 1946 to 
July 1947.  In July 1947 his disability evaluation for 
malaria was reduced to zero (0) percent based on evidence 
that he suffered no attacks of malaria within the prior year.

In July 1993 the appellant requested that his claim for 
service connection for malaria be reopened.  To support his 
claim, the appellant submitted inpatient and outpatient 
treatment reports from VA Medical Center (MC) from June 1993 
to May 1994.  A review of these medical records revealed no 
diagnosis of either malaria or residuals of malaria.  Upon 
review of the appellant's July 1993 claim the M&ROC found 
that the medical evidence submitted in connection with the 
appellant's claim contained no findings regarding malaria and 
continued his evaluation of malaria at zero (0) percent 
disabling.

In June 1997 the appellant reopened his claimed for malaria 
and contended that he is entitled to a rating of 10 percent 
from September 1947 to May 1991 because he was not notified 
of a scheduled VA examination in 1947.  The record reveals 
that on July 7, 1947 a letter from the M&ROC was sent to the 
appellant and a copy to the appellant's representative 
advising that he had 30 days to contact VA for an examination 
or his disability compensation would be discontinued.  There 
is no record that the appellant responded to this letter.  

In support of his June 1997 claim, the appellant submitted a 
statement and therein asserted that he had been self-
medicating with ativan and quinine.  He said he was given 
ativan for approximately 15 years after discharge from the 
Seattle VA; and, after VA stopped giving him ativan, he self 
medicated his malaria.  Subsequently, in a February 1998 
rating decision, the M&ROC determined that the appellant's 
evaluation of zero (0) percent would continue.  In its 
decision, the M&ROC expounded that to establish entitlement 
to a compensable evaluation, it is necessary to provide 
medical evidence showing treatment for malaria or related 
residuals by a doctor or at a hospital.  The appellant 
notified the M&ROC that he disagreed with the determination 
and requested a hearing.

In April 1998 the appellant had a VA compensation evaluation 
for malaria.  It was noted that the appellant continues to 
have malarial attacks, which are manifested by shaky chills, 
and fever.  The physician noted that the chills and fever 
were typical symptoms of ague.  



The physician's impression was that the appellant has a 
history of malaria, but noted that there is no proof of the 
occurrence of attacks.  He also noted that the only evidence 
of the appellant's malaria is the fact that the appellant has 
talked about it and that it is noted on a form.  The 
physician suggested a blood staining to determining if 
malaria or its residuals are present.  The blood staining was 
performed and the clinical laboratory result revealed that 
there was no malarial forms noted on thick or thin smear.

At his VA compensation evaluation for malaria the appellant 
stated that he continues to have malarial attacks and that 
the attacks have never stopped.  He said he had two episodes 
in 1997 and was treated at the VAMC in Helena.  Treatment 
records were requested and reviewed.  The records included 
inpatient and outpatient records from July 1995 to June 1998.  

The records revealed an entry in an October 1997 progress 
note that the appellant complained of occasional attacks of 
malaria which he relieved by taking quinine.  As a result of 
the appellant's complaint, the physician prescribed quinine 
to be taken as the occasion requires.  No further treatment 
for malaria is of record.

In June 1998 the appellant and his companion testified, in 
support of the appellant's claim, at a personal hearing 
conducted by a hearing officer at the M&ROC.  The appellant 
testified that he has between one and four malarial attacks a 
month.  Hearing Transcript (Tr.), p. 2.  His companion 
testified that she has lived with the appellant for eighteen 
years and has witnessed the onset of his malarial attacks.  
She stated that he breaks out in tremendous sweats that last 
between one-half to one hour followed by super chills.  Tr., 
p. 3.  The appellant further testified that he now receives 
quinine from VAMC in Fort Harrison.  He stated that he 
received some about sixty days earlier and at that time he 
received 90 pills.  

Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

It is essential that each disability is viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (1998).  The disability 
ratings evaluate the ability of the body to function as a 
whole under the ordinary conditions of daily life including 
employment.  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part, system, or the psyche in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

When any change in an evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms.  Brown v. Brown, 5 Vet. App. 413, 420 
(1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  

In Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990) the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The schedular criteria for malaria are found at 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (1998).  As an active disease 
malaria is evaluated at 100 percent.  It is noted, however, 
that the diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.  Id.

Analysis

As a preliminary matter, the Board notes that a claim for an 
increased rating is regarded as a new claim and is subject to 
the well-groundedness requirement.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  In order to present a well 
grounded claim for an increased rating of a service-connected 
disability, the veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  Proscelle, supra at 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  

In this case, the appellant's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107, in 
that, he has presented a claim which is plausible.  The 
evidence includes the appellant's service records and post-
service VA and private medical records.  The evidence also 
includes a transcript of the appellant's and his companion's 
testimony at a personal hearing and statements in support of 
the claim.  


The appellant underwent a VA compensation examination in 
April 1998 and that report has also been obtained.  The 
appellant has not identified additional relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the claim has been obtained and no 
further assistance to the appellant is required by VA to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

In this case, the record contains no current objective 
medical evidence of malaria or the residuals of malaria.  The 
appellant's statement at the VA compensation evaluation that 
he never stopped having malarial attacks, consisting of shaky 
chills and fever, and his companion's testimony that she 
observed the appellant having tremendous sweats followed by 
super chills was neither supported by clinical data nor 
confirmed in any subsequent medical examination.  

The regulations specifically note that the diagnosis of 
malaria is dependent upon the identification of the malarial 
parasites in blood smears.  Furthermore, if the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  However, relapses must be confirmed 
by the presence of malarial parasites in blood smears.  In 
this case, the medical records reveal no diagnosis of 
malaria, the VA examiner at the compensation evaluation found 
no proof of malarial attacks and the appellant's blood smears 
showed no malarial forms.

Moreover, medical records from 1991 and 1993 to 1998 are 
devoid of a diagnosis of malaria or residuals of malaria.  
The appellant's assertion that he had two attacks at a VAMC 
sometime in 1996 or 1997 is not verified in the record.  The 
record indicates that in October 1997 the appellant 
complained of occasional attacks of malaria for many years 
which had been relieved by quinine.  During that visit, the 
physician prescribed quinine to be taken as the occasion 
requires.  

It is clear from the facts in this case that the only 
evidence proffered of the existence of malaria since July 
1947 is that of the appellant and his companion.  Such 
evidence is not considered competent evidence to constitute a 
medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for a compensable evaluation for malaria or residuals 
of malaria.  Consequently the doctrine of reasonable doubt 
does not apply.  38 C.F.R. §§  4.3, 3.102 (1998).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (1998), even if they 
have not been raised by the appellant, as required by 
Schafrath, supra at 592.  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation for the reasons discussed herein.  The provisions 
of 38 C.F.R. § 3.321(b)(1) are not applicable in this case as 
the evidence fails to show that malaria has resulted in any 
impairment.


ORDER

A compensable evaluation for malaria is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

